Order, Supreme Court, Bronx County (Michael A. Gross, J.), entered on or about April 12, 2011, which, upon a jury verdict that respondent suffers from a mental abnormality, determined that respondent is a dangerous sex offender requiring confinement, unanimously affirmed, without costs.
The jury’s verdict that respondent suffers from a mental abnormality (see Mental Hygiene Law § 10.03 [i]) was not against the weight of the evidence. The expert testimony offered by the State constituted clear and convincing evidence that at the time of trial, respondent suffered from a disorder called frotteurism, which resulted in his having serious difficulty controlling his conduct. The expert’s conclusion was properly based not only on respondent’s convictions of three counts of sexual abuse in 1986 and one count of sexual assault in the first degree in 2003, but also on documents, reports, evaluations and other information spanning the years from his first offense through his incarceration. The absence of proof that he was accused or convicted of similar crimes between the time of his 1986 offenses and the time of his 2003 offense, or in the years between the 2003 offense and the trial, need not be treated as negating or disproving the diagnosis. Concur—Tom, J.E, Saxe, Moskowitz, Abdus-Salaam and Gische, JJ.